Citation Nr: 0523294	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  






ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty in the US Marine Corps from 
March 1964 to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  When the claim originally came before 
the Board, the issues before it included entitlement to an 
increased evaluation for impotence and the residuals of a 
radical prostectomy along with entitlement to a TDIU.  In 
December 2003, the Board remanded the three issues back to 
the RO for the purpose of obtaining additional information 
and to ensure that the veteran had been given proper notice 
with respect to his claim.

The claim was returned to the Board after additional 
development and in July 2004, the Board issued a 
Decision/Remand.  The Board concluded that the medical 
evidence did not support the awarding of increased ratings 
for either impotence or the residuals of a radical 
prostectomy.  Hence, those two issues were denied.  The Board 
remanded the issue involving a TDIU so that the veteran could 
be informed as to how he could prevail on his claim and what 
the VA would do to assist him with his claim.  Since that 
time, the claim has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  Service connection is currently in effect for residuals 
of a radical prostatectomy, rated 20 percent, and for 
impotence, rated noncompensable.  The combined rated is 20 
percent, and the veteran has been assigned special monthly 
compensation pursuant to 38 U.S.C. § 1114.  

3.  The record reflects that the veteran has completed high 
school and he worked in sales for one company for 25 years 
(Eastman Kodak) and has most recently been employed as a 
substitute teacher.

4.  The veteran's service-connected disorders do not prevent 
him from obtaining and maintaining gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU benefits have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that as a result of its July 2004 
Decision/Remand, the Board returned the claim involving the 
TDIU for the specific purpose of insuring that the veteran 
was informed of the VCAA and how it would affect his TDIU 
claim.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the U.S. Court of Appeals for Veterans Claims (the Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) [of 38 U.S.CA. (West 2002 & 
Supp. 2005) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2004) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board and the AMC) 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim involving a 
request for a TDIU by means of the discussions in the 
original rating decision, the statement of the case (SOC), 
the supplemental statements of the case (SSOC), and the 
Board's actions of December 2003 and July 2004.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his service-connected disabilities prevented him from 
obtaining and maintaining gainful employment.  He was further 
informed that he needed to show why his disabilities produced 
symptoms and manifestations that were so out-of-the-ordinary 
that the ratings assigned to them were not enough and that a 
TDIU should be assigned to compensate the veteran adequately 
for their "cause and effect."  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA last sent the appellant 
notice of the VCAA in November 2004, which spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA informed the appellant that it would 
request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  The veteran was told that he should inform the VA 
within 60 days of receipt of the VCAA letter of any 
additional records or evidence necessary for his claim.  The 
veteran failed to submit any additional evidence during or 
after the 60 day suspense period.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent VA medical examinations in October 2001 and in 
February 2004.  Additionally, a Social and Industrial Survey 
was accomplished in March 2004.  Such a survey was completed 
so that the VA would have a more complete picture of the 
veteran's occupational adaptability and viability.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to obtain the requisite medical 
information, along with occupational history and potential, 
necessary to make a decision on the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  After the most recent 
issuance of a VCAA letter (in November 2004), the veteran has 
not provided any response, and therefore the VA can only 
assume that no additional information or evidence will be 
forthcoming from the veteran.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his TDIU claim, the VA has obtained all known 
documents that would substantiate the veteran's assertions; 
and, the veteran has undergone medical examinations so that 
the VA would have a complete picture of the veteran's various 
disabilities.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, rating decisions, an SOC, and SSOCs, been advised of 
the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Service connection is currently in effect for residuals of a 
radical prostatectomy, rated 20 percent, and for impotence, 
rated noncompensable.  The combined rated is 20 percent, and 
the veteran has been assigned special monthly compensation 
pursuant to 38 U.S.C. § 1114.  The veteran contends that he 
is unable to maintain substantially gainful employment as a 
result of his two service-connected disabilities.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2004).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2004) are met.  
See 38 C.F.R. § 3.340(a)(2) (2004). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2004).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2004).

If a total disability rating is based on a disability or 
combination of disabilities for which the Rating Schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2004).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for two 
disabilities, but none of those disabilities has been 
assigned a rating of 60 percent or greater.  Moreover, the 
combined rating of the service-connected disabilities is not 
70 percent or more nor is any of the conditions ratable at 40 
percent.  The record reflects that the veteran has completed 
high school and he worked in sales for one company for 25 
years (Eastman Kodak) and has most recently been employed as 
a substitute teacher.  The veteran has admitted that he left 
his long-time employer voluntarily and he was not 
discharged/fired as a result of his service-connected 
disabilities.  He has not received vocational rehabilitation 
training through the VA. 

The veteran maintains that the manifestations and symptoms 
produced over the years by his service-connected disabilities 
prevent him from obtaining and maintaining gainful 
employment.  The veteran has asserted that as a result of his 
radical prostectomy, he experiences incontinence.  He 
contends that this symptom is very embarrassing and lead to 
his departure from Kodak.  He has informed the individual who 
performed the Social and Industrial Survey that while he 
works as a substitute teacher, he does so because the job 
gives him the flexibility of using the restroom when needed.  
Although he does have the option of using pads or diapers, he 
does not do so because he finds them uncomfortable.  
Additionally, he has insinuated that his impotence has made 
him a "lesser man" and that has affected his ability to 
find a job that corresponds to his experience and skill 
level.  

Nevertheless, the VA medical records do not support the 
veteran's assertions.  That is, the VA medical records and 
the Social and Industrial Survey do not indicate, suggest, or 
insinuate that the veteran's two disorders prevent him from 
obtaining employment.  None of the medical documents contain 
any references by any doctors that recommend that the veteran 
not work.  

Consequently, it is the Board's opinion that the veteran's 
service-connected disabilities are not sufficient to produce 
the veteran's unemployability.  The preponderance of the 
evidence is against the veteran's claim for a TDIU and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).  Accordingly, 
the veteran's claim for a TDIU must be denied.

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service connected disabilities.  See 38 C.F.R. § 4.16(b) 
(2004). 

A review of the medical evidence shows that the veteran 
clearly experiences some employment-related limitation as a 
result of his service-connected disabilities.  However, the 
disability ratings assigned to the veteran compensate him for 
the average impairment of earning capacity.  Therefore, 
pursuant to 38 C.F.R. § 4.16 (2004), a TDIU is not warranted, 
and the veteran's claim is denied.


ORDER

A TDIU due to the veteran's service-connected disabilities is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


